Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the molecular weight associated with p1 and q1 extend beyond the range of 4,550 to 9,100, therefore constituting an issue of a narrower range recited along a broader range.  In view of the prosecution history and Applicant’s intent in the narrowing of the molecular weight range, it is presumed that Applicant intends to recite the narrower range.  It is suggested that Applicant deletes any references to “p1 and q1 are each independently an integer of 1 to 200” and instead require that the sum of p1 and q1 is from 4,550 to 9,100.
As claims 2, 3, and 8 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 3, and 8 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2015/0338552 A1 (“Fujii”, cited in the IDS of 4 October 2019) in view of WO 2018/034138 A1 (referenced below using its English-language counterpart publication U.S. 2019/0177574 A1, “Takeda”) and as further evidenced by or in view of U.S. 2012/0212826 A1 (“Henn”).
Considering claims 1-3, and 8, Fujii discloses an optical component comprising a transparent glass substrate, a multilayered antireflective film, and an anti-smudge layer, in this order, wherein the multilayered antireflective layer comprises alternating high- and low-refractive index sublayers (e.g. Nb2O5 alternating with SiO2, both deposited via sputtering), and wherein the outer surface of the multilayered antireflective film has the same roughness as the outer surface of the anti-smudge layer (viz. Ra of 2 nm or less, with specific examples of 1.1 nm and 1.8 nm); Fujii abs., ¶ 0040–0042, and working examples.  Fujii is analogous, as it is from the same field of endeavor as that of the instant application and has elements that are substantially similar to those of the instant applicationFujii superficially differs from the claimed invention, as though it discloses surface roughness in terms of Ra (of 2 nm or less; see id. ¶ 0027), it does not disclose surface roughness in terms of RMS roughness.  Furthermore, although Fujii discloses that the anti-smudge layer is formed by curing an organosilicon having a (per)fluoroether moiety, Fujii does not teach the usage of the type of fluorinated recited in claim 1.
Re: the claimed surface roughness, it is noted that in the art of multilayered inorganic antireflective coatings, Ra and RMS roughness values are often quite comparable (Table 1 of Henn), with Ra values the same as or just slightly less than the corresponding RMS values.  This means that the Ra of 2 nm or less as disclosed in Fujii (and specific examples of 1.8 nm and 1.1 nm) would correspond to RMS roughness that is just a bit less but still within the claimed range (at least for Ra of 1.8 nm).  And even if this were not the case (which is not conceded), person having ordinary skill in the art would have been motivated to deposit the multilayered antireflective film of Fujii using the techniques taught in Henn, as doing so leads to an antireflective film exhibiting improved abrasion resistance.  Thus, the disclosure of Fujii per se or Fujii as modified by Henn reads on the claimed RMS roughness value.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Re: the claimed fluorinated organosilanes, Takeda teaches a water repellent film that may be applied onto a multilayered antireflection film located on a substrate, wherein the water repellant film is formed from a composition containing compound (21) in the form of [A]b1Q2[B]b2, wherein compound (21) has a molecular weight of 3000 or more; Takeda ¶ 0048-0054, 0197-0203, 0255, and Table 1.  As shown in various examples, compound (21) may constitute a majority of the composition in terms of mass% (id. Table 1), thereby reading on the limitation of principal component.  Regarding the molecular form of compound (21), specific examples include those compounds (compound (21-4)) having Formula (2-4) (id. ¶ 0141-0145, with Formula (2-4) and examples of compound (21-4) reproduced below).

    PNG
    media_image1.png
    115
    412
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    463
    media_image2.png
    Greyscale

It is abundantly clear that compound (21-4) has the general form of general formula (1) of the instant application.  Furthermore, as the broader teachings re: compound (21-4) allows for molecular weight that exceeds 3000, the limitation that the perfluoroalkylene ether moieties have a combined molecular weight of 4500 to 10000 is met by the reference (n.b. the corresponding molecular weight of the specific instances of compound (21-4) shown above is ~4000).  As the specific alkylene ether repeats may exist in block, alternating order, or random order (id. ¶ 0052-0053), all limitations concerning fluorinated organosilane of general formula (1) is considered to be met.  Takeda is analogous, as it is from the same field of endeavor as that of the instant application (water repellent films, in particular those applied over a multilayered antireflection film).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of Takeda may be applied to Fujii, given the substantial similarities between the references (e.g. both references are directed to glass substrate having sequentially deposited thereupon a multilayered inorganic antireflective film and a film formed by curing a fluorinated silane having a perfluoroether moiety).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition for forming the water repellent film of Takeda to form the anti-smudge layer of Fujii, as the former exhibits improved abrasion resistance (Takeda ¶ 0006).  Fujii as modified by Takeda or as further modified by Henn renders obvious claims 1-3 and 8.

Response to Arguments 
Applicant’s arguments in the response dated 22 August 2022 have been fully considered.  The 35 U.S.C. 103 rejection instated in the previous Final Office Action and made in view of Fujii, Takeda ‘574, and as further evidence by or in view of Henn is applicable to presently pending claims 1-3 and 8, and Applicant’s arguments are considered to be directly applicable to the prior art rejection above.  
While it is noted that Applicant has narrowed the scope of claim 1 to be commensurate with what is shown in the working examples, this narrowing of claim scope is necessary but not sufficient in demonstrating non-obviousness, for another requirement for the demonstration of non-obviousness is that Applicant should provide an adequate number of working and comparative examples; see MPEP 716.02(b).  This issue was conveyed to Applicant’s Representative in the interview summary mailed with the Advisory Action of 29 July 2022; see third point mentioned in the interview summary.  Namely, while Applicant has one data point showing why a value less than 4,550 is undesirable, there needs to be one additional data point showing why a value greater than 9,100 is also undesirable.  Should Applicant be able to provide evidence that value greater than 9,100 is undesirable via a properly executed declaration under 37 CFR 1.132, such a declaration would be considered sufficient in showing the non-obviousness of the range of 4,550 to 9,100 for the silane compound recited in claim 1 when used to prepare a water- and oil-repellent layer.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781